—In a proceeding to quash a subpoena duces tecum served upon the petitioner in the course of an administrative proceeding pursuant to Education Law § 3020-a against Alfred Hankins, a tenured teacher, the teacher appeals from an order of the Supreme Court, Kings County (Harkavy, J.), which granted the motion to quash the subpoena.
Ordered that the order is affirmed, with costs.
A subpoena duces tecum may not be used for purposes of discovery or to ascertain the existence of evidence (see Matter of Terry D., 81 NY2d 1042; People v Gissendanner, 48 NY2d 543; Fabbricatore v Lindenhurst Union Free School Dist, 259 AD2d 656; Oak Beach Inn Corp. v Town of Babylon, 239 AD2d 568; People ex rel. Martone v Warden of Queens House of Detention, 175 AD2d 821). The purpose of a subpoena duces tecum is to compel the production of documents that are relevant and material to facts at issue in a pending judicial proceeding (see Matter of Terry D., 81 NY2d 1042). Here, the appellant sought to discover the names, addresses, and telephone numbers of the students in the class on the day or days when his misconduct allegedly occurred. Accordingly, the subpoena was properly quashed.
In light of our determination, we need not address the appel*361lant’s remaining contentions. Ritter, J.P., Feuerstein, Gold-stein and Cozier, JJ., concur.